Title: Thomas Jefferson to Shotwell & Kinder, 10 February 1814
From: Jefferson, Thomas
To: Shotwell & Kinder


          Messrs Shortwell and Kindes Monticello Feb. 10. 14.
          Your favor of Dec. 24. came but by our last mail, and with it the piece of cloth made of wool and hair which you were so kind as to send me. I pray you to accept my thanks for this present, which, while it is an acceptable mark of good will, shews also how important a resource we have in an article hitherto mostly thrown away, towards supplying our stock of wool not yet quite equal to our wants. altho’ our flocks of sheep are multiplying rapidly in this state, they are still so far short of what are necessary for clothing our laborers, that we are obliged to mix half cotton in their clothing. this has by no means the substance which you give with hair; and if such cloth as your smaller sample, of ¼ only of wool, can be made reasonably cheap, I think much of it might find a sale in this state. the manufacture of cotton with us in a houshold way, has, for a century at least, been equal to the clothing the lower & midling classes of our fellow citizens. the introduction of the Spinning-machines has increased these manufactures of coarse and midling fabric to the full demand of all classes of our citizens.
          I rejoice in this progress towards a real independance, and while I hope a permanent support to those generally to whose spirited enterprize we are likely to be indebted for it, I add sincere wishes for success to your particular exertions, and with a repetition of my thanks, I tender the assurances of my respect.
          Th:
            Jefferson
        